DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1 and 3, drawn to a method for cultivating Sphagnum that has been applied to the surface of a field, the method of controllably irrigating the Sphagnum wherein the controllably irrigating comprises one or more of applying water to the surface of the Sphagnum and applying water to the surface of the field but does not saturate the field with water to submerge at least a portion of the Sphagnum with water.

Group II, claims 1 and 7, drawn to a method for cultivating Sphagnum that has been applied to the surface of a field, the method of controllably irrigating the Sphagnum wherein the controllably irrigating comprises one or more of applying water to the surface of the Sphagnum and applying water to the surface of the field and does not increase the water table. 

Group III, claims 1 and 8, drawn to a method for cultivating Sphagnum that has been applied to the surface of a field, the method of controllably irrigating the Sphagnum wherein the controllably irrigating comprises one or more of applying water to the surface of the Sphagnum and applying water to the surface of the field and applying between 3.5 and 35 L of water per m2 per week.

Group IV, claims 1, 14-17, drawn to a method for cultivating Sphagnum that has been applied to the surface of a field, the method of controllably irrigating the Sphagnum wherein the controllably irrigating comprises one or more of applying water to the surface of the Sphagnum and applying water to the surface of the field and the weight of the water to a dry weight of Sphagnum are in a ration of between 5:1 and 60:1.

Group V, claims 1 and 20, drawn to a method for cultivating Sphagnum that has been applied to the surface of a field, the method of controllably irrigating the Sphagnum wherein the controllably irrigating comprises one or more of applying water to the surface of the Sphagnum and applying water to the surface of the field and where a portion of the surface of the Sphagnum remains in contact with air to permit gaseous exchange.

Group VI, claims 1, 24-26, drawn to a method for cultivating Sphagnum that has been applied to the surface of a field, the method of controllably irrigating the Sphagnum wherein the controllably irrigating comprises one or more of applying water to the surface of the Sphagnum and applying water to the surface of the field and where controlling irrigation comprises water from above, spray irrigation and drip irrigation.

Group VII, claims 1 and 27, drawn to a method for cultivating Sphagnum that has been applied to the surface of a field, the method of controllably irrigating the Sphagnum wherein the controllably irrigating comprises one or more of applying water to the surface of the Sphagnum and applying water to the surface of the field and the method is carried out for at least 12 hours, 1 day, 1 week or 1 month.

Group VIII, claims 1, 28-29, drawn to a method for cultivating Sphagnum that has been applied to the surface of a field, the method of controllably irrigating the Sphagnum wherein the controllably irrigating comprises one or more of applying water to the surface of the Sphagnum and applying water to the surface of the field and further comprises covering the Sphagnum with a mesh cover.

Group IX, claims 1 and 30, drawn to a method for cultivating Sphagnum that has been applied to the surface of a field, the method of controllably irrigating the Sphagnum wherein the controllably irrigating comprises one or more of applying water to the surface of the Sphagnum and applying water to the surface of the field and comprises using a sensor that measures evaporation of water where the irrigation parameter is altered when the evaporation of water is sensed.

Group X, claims 1 and 31-32, drawn to a method for cultivating Sphagnum that has been applied to the surface of a field, the method of controllably irrigating the Sphagnum wherein the controllably irrigating comprises one or more of applying water to the surface of the Sphagnum and applying water to the surface of the field and harvesting the Sphagnum.

Group XI, claims 1 and 34, drawn to a method for cultivating Sphagnum that has been applied to the surface of the field and controlling the irrigation and covering the Sphagnum with a cover.

Group XII, claim 44, drawn to a method for cultivating Sphagnum that has been applied to a growth surface and controlling the irrigation by applying water to the surface of the Sphagnum and applying water to the growth surface.

Claim 1 links the inventions of Group I-XI.


Linking Claims
Claim 1 links the inventions of Groups I-XI. The restriction requirements between the linked inventions is subject to the non-allowance of the linking claim 1. Upon the allowance of the linking claim, the restriction requirement as to the linked inventions shall be withdrawn and any claims depending from or otherwise including all the limitations of the allowable linking claim will be entitled to examination in the instant application because unity of invention will have been restored among all claims requiring the limitations of the allowable claim. Applicants are advised that if any such claims depending from or including all the limitations of the allowable linking claim are presented in a continuation or divisional application, the claims of the continuation or divisional application maybe subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 44 F.2d 1211, 1215 170 USPQ 129, 131-32 (CCPA 1971). See al MPEP 804.01.
Rationale for Lack of Unity of Invention
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-XII lack unity of invention because even though the inventions of these groups require the technical feature of a method of cultivating Sphagnum that has been applied to the surface of a field and controlling the irrigation by applying water to the surface of the Sphagnum and to the surface of the field, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the reference Wichmann et al. (“Establishing Sphagnum cultures on bog grassland, cut-over bogs, and floating mats: procedures, costs and area potential in Germany,” Mires and Peat, Volume 20 (2017/18) Article 3 (19 pages)).Wichmann et al. teaches an irrigation system to control the water table and water inflow (page 3, right col., 2nd para). It would not have involved an inventive step to use an irrigation system to regulate the amount or type or timing of the application of water to the sphagnum as taught in Wichmann et al. 

Therefore, the technical feature that is shared by the claims in Groups I- XI does not constitute a special technical feature because it does not involve and inventive step of the prior art.



Potential for Change in Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named Inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each Inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).




Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN MCCORMICK EWOLDT whose telephone number is (571)272-0981.  The Examiner can normally be reached on M-TH 5:30-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN MCCORMICK EWOLDT/Primary Examiner, Art Unit 1661